Citation Nr: 1715702	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  16-15 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for lung cancer.

2. Entitlement to service connection for heart disease, claimed as secondary to lung cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel



	(CONTINUED ON NEXT PAGE)

INTRODUCTION

The Veteran served on active duty from June 1960 to January 1965.

This case comes to the Board of Veterans' Appeals (Board) from a September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In that decision, the RO denied the Veteran's claims for service connection for lung cancer and heart disease.  The Veteran timely appealed the denial of both claims.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his March 2016 substantive appeal (VA Form 9), the Veteran requested the opportunity to testify at a Travel Board hearing before a Veterans Law Judge.  There is no hearing transcript in the claims file.  Nor is there any indication that the Veteran ever waived or cancelled his hearing request.  

To ensure compliance with due process requirements, a remand is required to schedule the Veteran for a Travel Board hearing.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2016).

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


Accordingly, the case is REMANDED for the following action:


The Veteran should be scheduled for a Travel Board hearing at the most convenient VA Regional Office, in accordance with applicable procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





